Citation Nr: 1111456	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to increased disability ratings for right knee disability, currently evaluated as 10 percent disabling for post-operative residuals; 10 percent disabling for arthritis; and 10 percent disabling for instability.

2.  Entitlement to increased disability ratings for a left knee disability, currently evaluated as 10 percent disabling for arthritis and 10 percent disabling for instability. 

3.  Entitlement to an increased disability rating for a chronic back strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial, compensable disability rating for cervical spondylosis and degenerative disc disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for twenty years from June 1971 to June 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent each for service-connected post-operative residuals of a right knee injury, for degenerative joint disease of the right knee, for degenerative arthritis of the left knee, and for a chronic back strain.  The Veteran timely appealed.

In January 2006, the Veteran testified during a hearing before RO personnel.

In October 2007, the Veteran testified during a hearing before the undersigned at the RO and a transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In April 2009, additional evidence from the Veteran was received by the Board; and the Board remanded the matters for additional development.   The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

 In August 2010, VA's Appeals Management Center (AMC) increased the disability evaluation to 20 percent for chronic back strain, effective September 2, 2009; and assigned a separate 10 percent disability rating for right knee instability, and a separate 10 percent disability rating for left knee instability-each effective September 2, 2009.  VA substantially complied with the previous remand directives. 

Because higher evaluations are available for the chronic back strain and for each knee disability, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an initial, compensable disability rating for cervical spondylosis and degenerative disc disease, and for TDIU benefits are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of right knee injury are manifested by X-ray evidence of degenerative joint disease, noncompensable limitation of motion, slight instability, and painful motion.

2.  The Veteran's left knee disability is manifested by X-ray evidence of degenerative joint disease and noncompensable limitation of motion, and slight instability.

3.  Throughout the course of the rating period on appeal, the Veteran's chronic back strain has been manifested by flexion of the thoracolumbar spine beyond 30 degrees with painful motion, scoliosis, and X-ray evidence of multi-level degenerative disc disease; ankylosis has not been demonstrated.

4.  For the period from September 2, 2009, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for residuals of a right knee injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

2.  The criteria for an increased disability evaluation for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

3.  Resolving all doubt in the Veteran's favor, throughout the course of the rating period on appeal, the criteria for a 20 percent disability rating for chronic lumbar strain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

4.  Resolving all doubt in the Veteran's favor, for the period from September 2, 2009, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through March 2005, March 2006, and May 2009 letters, the RO and AMC notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claims for increased disability ratings (and, in fact, the issues had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain and instability, and of back pain and some sensory deficit in lower extremities.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

In recent correspondence submitted in September 2010, the Veteran phrased his disagreement with effective dates assigned for subsequent awards of service connection and compensation for right knee instability, left knee instability, and chronic back strain in the August 2010 rating decision.  Each of these concerns has been addressed both by the RO and the Board in the adjudication of the Veteran's current appeal for increased disability ratings; and discussed below as staged ratings.

A. Residuals of Right Knee Injury and Left Knee Disability

Service connection has been established for residuals of right knee injury and for left knee disability.
 
Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  Diagnostic Code 5003.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:


5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Residuals of Right Knee Injury 

Regarding the right knee, the RO or AMC initially assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, pertaining to symptomatic post-operative residuals; subsequently assigned a separate 10 percent disability rating under Diagnostic Code 5003-5260, pertaining to degenerative joint disease and limitation of motion; and recently assigned a separate 10 percent disability rating under Diagnostic Code 5257, pertaining to instability.

Private treatment records, dated in May 2005, reveal that the Veteran presented with increased pain and swelling of the knees; and that he was unable to go to work for a few days due to knee pain (Volume 5).

Records dated in June 2005 revealed that the Veteran had twisted his right knee back in 1971, and had ongoing pain since then.  He had arthroscopic surgery with meniscal repair and some bone damage.  He continued to have pain daily with weightbearing activities.  On examination, patella crepitance was positive with positive grind test.  The Veteran was able to flex his right knee to 95 degrees, and he lacked full extension by less than 5 degrees.  X-rays revealed severe tricompartmental degenerative joint disease (Volume 3).

During a June 2005 VA examination, the Veteran reported moderate-to-severe daily constant pain and stiffness.  He reported having no instability or locking, but reported that the knees felt weak and he used braces.  He worked as a mail carrier, and walked all day.  His symptoms were worse with standing, sitting, and prolonged walking.  He could not walk more than 5 to 10 minutes; and could not stand more than a few minutes.  Bending the knees caused more pain, and squatting was not possible.  There was no additional limitation of motion or functional impairment during flare-ups.  Range of motion of the right knee was from 0 degrees on extension to 100 degrees on flexion, with pain from 90 degrees.  Examination revealed minimal diffuse swelling, crepitance, and guarding of movement.  There was tenderness in both medial and lateral joint line, and anteriorly below the patella.  There was no warmth, redness, or instability (Volume 2).

In January 2006, the Veteran testified that he had severe chronic pain when he walked, and had bone-to-bone contact.  He also reported constant popping and dislocation of the knee.  The Veteran testified that he missed two or three days out of work in a week because of knee pain and back pain, and that he wore a steel knee brace (Volume 3).

In August 2006, the Veteran reported being told by a physician that he needed to stop working because of his back pain and knee pain.

VA treatment records, dated in September 2007, reflect complaints of pain in both knees for several years.

In October 2007, the Veteran testified that he had locking and burning of his right knee, which also gave out at times.  The right knee swelled every day and became fatigued.  The Veteran testified that he could not straighten his knee all the way out, and there was arthritis in the joint.  He testified that he needed a total knee replacement, but was waiting due to his age. 

VA treatment records, dated in June 2008, reveal that the Veteran ambulated with a cane; he completed 9 out of 10 stairclimbing trials, but had to stop each one due to knee pain.  He could not squat.

Records show that the Veteran underwent a series of Synvisc injections in both knees in June 2008, December 2008 and in January 2009.  X-rays taken revealed moderate joint effusion, and significant degenerative remodeling change of the right knee (Volume 5).

Records show that the Veteran presented with exacerbation of his chronic bilateral knee pain in March 2009.  In June 2009, the Veteran's application for disability retirement was approved; and he underwent an additional series of Synvisc injections in both knees at that time.

In September 2009, the Veteran underwent a VA examination for purposes of evaluating the current severity of his knee disability.  The examiner reviewed the Veteran's medical history, and noted that the Veteran had no deformity, instability, subluxation, or dislocation.  There was effusion on an intermittent basis, and mild-to-moderate swelling in the knee without redness.   Tenderness was present, and there was no drainage.  The Veteran took pain medications and underwent series of Synvisc injections; he used a support cane and braces.  Functional limitations including standing and walking of up to 15 minutes.  On examination, range of motion of the right knee was from 0 degrees on extension to 90 degrees on flexion.  There was pain in flexion at the end range, and objective facial expression with pain.  There was mild-to-moderate effusion, and mild mediolateral instability.  Tenderness was also noted.  There was no ankylosis.  The Veteran was unable to perform repetitive range of motion testing due to severity of pain.

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Codes 5260 or 5261.  His most severe limitation of flexion is equivalent to 90 degrees in flexion.  The Veteran has been reported able to achieve a nearly normal range of extension, that is, extension to 0 degrees.  In June 2005, one examiner noted that the right leg lacked full extension by less than 5 degrees.  The Veteran does not exhibit a compensable degree of motion loss in either flexion or extension.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2010).

The exhibited limitation of function and pain does not warrant more than a minimal compensable evaluation.  While the Veteran has testified regarding the pain and dysfunction in his right leg, the Board finds that the overall evidence does not support more than the currently assigned 10 percent disability rating for service-connected residuals of right knee injury based on arthritis and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261.

Regarding flare-ups, the Veteran reported occasional flare-ups of right knee pain and swelling, which restrict his activities of daily living.  Examiners have noted pain with motion.  The September 2009 examiner noted no incapacitating episodes.

Regarding instability, the September 2009 examiner has found mild instability of the right knee.  This evidence more nearly approximates slight instability, to warrant no more than the currently assigned, separate 10 percent disability rating under Diagnostic Code 5257.  Moderate symptoms of instability are not demonstrated.

While the Veteran had undergone surgical repair of the meniscus, a 10 percent disability rating is the maximum allowable for symptomatology under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Accordingly, an increased disability rating, alternatively, under Diagnostic Code 5259 is not warranted.



For the foregoing reasons, the Board finds that the evidence does not meet the criteria for increased disability ratings for residuals of a right knee injury.  

Left Knee Disability

Regarding the left knee, the RO or AMC initially assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to degenerative arthritis; and recently assigned a separate 10 percent disability rating under Diagnostic Code 5257, pertaining to instability.

The report of a June 2005 VA examination reflects complaints of knee pain.  Range of motion of the left knee was from 0 degrees on extension to 120 degrees on flexion, with pain from 100 degrees.  X-rays revealed severe tricompartmental osteoarthritic disease.

Private treatment records, dated in June 2005, reveal crepitance with positive grind test.  Range of motion of the left knee was from 0 degrees on full extension to 115-120 degrees on flexion.

In January 2006, the Veteran testified that he favored his left knee and wore out the ligaments; and that he had popping and dislocation in the left knee, and wore a knee brace.  The Veteran also testified that he had bone-to-bone contact, and would need an operation to replace the knee.  He testified that it hurt to bend the knee, and that he could not squat.

In October 2007, the Veteran testified that he wore a metal knee brace, and had a series of shot injections in his knee to eliminate pain.  Records show that the Veteran underwent a series of Synvisc injections in June 2008, December 2008, and in January 2009.

In September 2009, the Veteran underwent a VA examination for purposes of evaluating the current severity of his knee disability.  The examiner reviewed the Veteran's medical history; and noted that the Veteran had no deformity, instability, subluxation, or dislocation.  There was effusion on an intermittent basis, and mild-to-moderate swelling in the knee without redness.  Tenderness was present, and there was no drainage.  The Veteran took pain medications and underwent series of Synvisc injections; he used a support cane and braces.  Functional limitations included standing and walking of up to 15 minutes.  On examination, range of motion of the left knee was from 0 degrees on extension to 90 degrees on flexion.  There was pain on flexion at the end range, and objective facial expression with pain.  There was mild-to-moderate effusion, and mild mediolateral instability.  Tenderness was also noted.  There was no ankylosis.  The Veteran was unable to perform repetitive range of motion testing due to severe pain.

As the Board noted above, there is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a compensable evaluation under Diagnostic Codes 5260 or 5261.  His most severe limitation of flexion of the left knee is equivalent to 90 degrees in flexion, and extension is full.  Left leg flexion limited or equivalent to 30 degrees is not demonstrated.  Taking into consideration the functional factors and painful motion, no more than a minimal compensable evaluation is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

Regarding flare-ups, the Veteran reported occasional flare-ups of left knee pain and swelling, which restrict his activities of daily living.  Examiners have noted pain with motion.  The September 2009 examiner noted no incapacitating episodes.

Regarding instability, the September 2009 examiner has found mild instability of the left knee.  This evidence more nearly approximates slight instability, to warrant no more than the currently assigned separate 10 percent disability rating under Diagnostic Code 5257.  Moderate symptoms of instability are not demonstrated.

A clear preponderance of the evidence is against increased disability ratings based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of left knee pain and dysfunction are not supported by adequate pathology.  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Here, there is insufficient objective medical evidence of atrophy, deformity, or weakness of the left knee.

In this case, the Board finds that the evidence does not meet the criteria for increased disability ratings in excess of two separate 10 percent disability ratings for arthritis and limited motion, and for slight instability of the left knee.  38 C.F.R. §§ 4.7, 4.21.
 
B.  Chronic Back Strain

Service connection has been established for chronic back strain, effective July 1991.  The RO had evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, effective May 25, 2000; and as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 2, 2009.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following revised Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this case, the Veteran filed a claim for an increased disability rating on March 18, 2005, contending that he had severe constant daily back pain and impaired functional ability.

The report of VA examination in June 2005 revealed computed tomography findings of degenerative joint disease of the lumbosacral spine, and complaints of severe daily pain.  The examiner noted painful motion of the thoracolumbar spine on forward flexion, from 50 to 70 degrees; on extension, from 10 to 20 degrees; on lateral rotation, from 25 to 30 degrees; and on lateral flexion to both sides, from 20 to 25 degrees.  The examiner found no additional limitation of motion by pain, fatigue, weakness, lack of endurance on repetitive use, or flare-ups.  Mild muscle spasm was noted.  Neurological evaluation revealed no deficits.   The diagnosis was remote injury, chronic low back pain, degenerative joint disease, degenerative disc disease, grade I L5-S1 spondylolisthesis, spondylosis, degenerative changes of L4-L5 and L5-S1, and history of left lower extremity intermittent radiculopathy.

Private treatment records, dated in September 2005, reveal that the Veteran had some worsening of his back pain during the prior week; and had reported two episodes of about 15-to-20 minutes where he could not move his lower extremities.  As noted above, a lay person is competent to provide evidence of visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995).  The Veteran reported that he lost some feeling in them, but this resolved; he was able to work and walk every day.  

In January 2006, the Veteran testified that he had constant pain in his back, and he wore a back brace.  He testified that he missed about two or three weeks of work, and was put on bedrest.  The Veteran also testified that the pain went from the middle of his back all the way down to the tip of his toes.

Records reflect a near normal neurological examination in June 2006.  The examiner noted that an MRI scan of the lumber spine had revealed a rather marked scoliosis of the thoracolumbar spine.  The diagnosis was thoracolumbar scoliosis with back pain.

In October 2007, the Veteran testified that he received chiropractic care for his low back disability.

MRI scans of the lumbar spine conducted in May 2008 revealed generalized disc bulging from L2- S1.

Private treatment records from the Veteran's chiropractor, received in May 2009 and dated in May 2005, revealed that the range of motion of the lumbar spine was to 80 degrees on flexion; to 23 degrees on extension; to 27 degrees on right lateral flexion, and to 20 degrees on left lateral flexion; and to 13 degrees on right rotation and to 10 degrees on left rotation.  

The Veteran underwent a VA examination in September 2009 for purposes of determining the current severity of his lumbosacral spine disability.  The Veteran reported that his pain had progressively worsened and was chronic.  He reported having no incapacitating episodes during the past 12 months.  The Veteran reported receiving epidural steroid injections for pain relief, and reported radiating pain down the left lower extremity associated with paresthesias.  He was self-sufficient in day-to-day activities.  Examination of the spine was symmetrical.   Range of motion of the thoracolumbar spine was to 45 degrees on flexion; to 5 degrees on extension; and to 10 degrees on either side with pain on lateral flexion and rotation.  There was objective evidence of pain in facial expression.  There were no paralumbar spasms. There was tenderness without atrophy; and moderate guarding.  Gait was antalgic.  Ankylosis was not present.  Neurological examination revealed diminished sensation in the L5 distribution of the left lower extremity.  There was no muscle atrophy, and no focal muscle weakness.  The Veteran was unable to perform repetitive use of range of motion testing of the lumbosacral spine.  X-rays revealed degenerative change of the lumbar spine with levoscoliosis.  The diagnosis was multi-level degenerative disc disease, and moderately severe-to-severe lumbosacral strain.

Significant effects of the Veteran's lumbosacral disability were noted on his usual occupation as a mail carrier.  In June 2009, the Veteran retired from working.
  
In this case, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion was noted.  Mild muscle spasm was noted by one examiner; another examiner found no paralumbar spasm.  There was no ankylosis of the lumbar spine.  The medical evidence suggested forward flexion beyond 60 degrees prior to September 2009; and forward flexion limited to 45 degrees since then. 

The Board notes that the Veteran also testified that he had one episode of doctor-prescribed bed rest for a duration of two-to-three weeks, prior to January 2006.  Employment records do show absences from work; one medical report shows limited work duty for a two-week period in August 2006.  Since then, there have been no incapacitating episodes.  The June 2005 VA examiner had noted painful flexion from 50 degrees, as well as mild muscle spasm.  MRI findings reported in June 2006 also revealed a rather marked scoliosis of the thoracolumbar spine. Resolving all doubt in the Veteran's favor, 20 percent rating is warranted throughout the course of the rating period on appeal, under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

The weight of the evidence is against the award of a disability rating in excess of 20 percent at any time, based on orthopedic findings.  Limitation of flexion to 30 degrees, or incapacitating episodes having for a total duration of at least four weeks during a 12-month period are not demonstrated.  

In this case, the Veteran also has described some sensory deficit in the left lower extremity.  The Board finds the Veteran's testimony to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  Based on the September 2, 2009 VA examination showing diminished sensation in the L5 distribution of the left lower extremity and the Veteran's credible testimony, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the left lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2010).  There is no indication that incomplete paralysis of the sciatic nerve of the left lower extremity is more than mild to warrant an increased disability rating.  While the Veteran is competent to describe radiating pain down the left lower extremity, the lack of objective evidence on neurological testing of more than a sensory deficit warrants no more than a 10 percent disability rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a 20 percent, but no higher, disability evaluation for orthopedic findings throughout the course of the rating period on appeal; and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity, for the period from September 2, 2009.

C.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the service-connected disabilities is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, it appears that the Veteran's application for disability retirement was approved in June 2009, and he is no longer working.  Nor is there evidence of recent hospitalizations.  The Veteran's inferred claim for TDIU benefits is discussed in the remand below.


ORDER

An increased disability rating for right knee disability is denied.

An increased disability rating for left knee disability is denied.

Throughout the course of the rating period on appeal (date of claim on March 18, 2005), a 20 percent disability rating for chronic back strain based on orthopedic findings is granted, subject to the pertinent legal authority governing the payment of monetary awards.

For the period from September 2, 2009, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity is granted, subject to the pertinent legal authority governing the payment of monetary awards.


REMAND

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for increased disabilities ratings for residuals of right knee injury, left knee disability, and chronic back strain, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran worked in the postal service for about 15 years.  His application for disability retirement was approved in or about June 2009.  His levels of education and any continuing training are not indicated.

The Board notes that records pertaining to the Veteran's disability retirement are relevant to the Veteran's inferred claim for TDIU.  An attempt should be made to obtain these records, and associate them in the claims file.

Service connection is currently in effect for chronic back strain, rated as 20 percent disabling for orthopedic findings and rated as 10 percent disabling for neurological findings; for residuals of a right knee injury, rated as 10 percent disabling for post-operative residuals, rated as 10 percent disabling for arthritis, and rated as 10 percent disabling for instability; for left knee disability, rated as 10 percent disabling for arthritis, and rated as 10 percent disabling for instability; for hypertension, rated as 10 percent disabling; for chronic tension headaches with twitching right eye, rated as 10 percent disabling; for cerebral atherosclerosis, rated as 10 percent disabling; and for dislocated right shoulder, residuals of fracture base of the right thumb, perennial allergic rhinitis, tinea cruris, erectile dysfunction, and cervical spondylosis and degenerative disc disease-each rated 0 percent (noncompensable) disabling.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.


Cervical Spondylosis and Degenerative Disc Disease
 
In April 2009, the Board granted service connection and the RO assigned a 0 percent (noncompensable) disability rating for cervical spondylosis and degenerative disc disease, effective January 2004.  Correspondence submitted by the Veteran in July 2009 has been accepted by the Board as a notice of disagreement (NOD) with the assigned rating.

The RO or AMC has not issued a statement of the case for the claim of an initial, compensable disability rating for cervical spondylosis and degenerative disc disease, in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the U.S. Postal Service and/or the Social Security Administration, of the June 2009 determination which awarded disability retirement to the Veteran and the medical records (other than VA treatment records) used as a basis of the award.

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected chronic back strain; residuals of a right knee injury; left knee disability; hypertension; chronic tension headaches with twitching right eye; cerebral atherosclerosis; dislocated right shoulder; residuals of fracture base of the right thumb; perennial allergic rhinitis; tinea cruris; erectile dysfunction; and cervical spondylosis and degenerative disc disease, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  The RO or AMC should issue a SOC with regard to the issue of an initial, compensable disability rating for cervical spondylosis and degenerative disc disease.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

4.  After ensuring that the requested actions are completed, the RO or AMC should adjudicate the claim of TDIU.  If the Veteran disagrees with the determination, he must file a notice of disagreement and when a statement of the case is issued, a substantive appeal to perfect the claim.  See 38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


